Case: 21-40674     Document: 00516337644         Page: 1     Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 31, 2022
                                  No. 21-40674
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cristian Jose Gomez-Fajardo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:20-CR-1618


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Cristian Jose Gomez-Fajardo appeals his conviction of unlawfully
   transporting an undocumented alien within the United States and conspiracy
   to do the same. He argues that the district court reversibly erred when it
   excluded his “reverse 404(b)” evidence. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40674      Document: 00516337644          Page: 2    Date Filed: 05/31/2022




                                    No. 21-40674


                                         I.
          On August 10, 2020, Cristian Jose Gomez-Fajardo drove a blue
   Nissan Versa to a United States Border Patrol checkpoint near Laredo,
   Texas. He had three passengers with him: Cristian Chanel Rosario, a United
   States legal permanent resident, and two illegally present Mexican
   immigrants.
          One of the Mexican immigrants testified as follows. He paid $8,000
   for someone to smuggle him into the United States; as part of his transport,
   he was told to find a blue car in a parking lot of a pizza place. He arrived at
   that parking lot to see the blue Nissan Versa with Rosario sitting in the
   driver’s seat. Rosario asked him where the immigrants were from, and he told
   Rosario they were from Mexico. After Gomez-Fajardo joined the trio,
   Rosario moved to the backseat, Gomez-Fajardo got into the driver’s seat, and
   he began to drive the car to San Antonio. On the way, the immigrants asked
   Gomez-Fajardo “how the crossing was going to happen,” and Gomez-
   Fajardo told them “to relax,” that he “was going to take care of it,” and that
   he “would be doing the talking.”
          When the four men arrived at the checkpoint, one of the immigrants
   informed the border patrol agent conducting the inspection that he was
   “illegal” and that agent removed the men from the car. Gomez-Fajardo was
   subsequently interviewed by another border patrol agent and explained that
   he had stopped at the store where the immigrants approached him and
   offered to pay him “a lot” to drive them to San Antonio. He refused to
   answer any more questions.
          Gomez-Fajardo      was    subsequently    charged    with    unlawfully
   transporting an undocumented alien within the United States and conspiracy
   to do the same in violation of 8 U.S.C. § 1324. Gomez-Fajardo’s argument
   in his defense was that he did not know that his passengers were




                                         2
Case: 21-40674      Document: 00516337644          Page: 3    Date Filed: 05/31/2022




                                    No. 21-40674


   undocumented and that he was duped by Rosario into transporting them. In
   support of that theory, Gomez-Fajardo filed a motion with the court to admit
   “reverse 404(b)” testimony from a border patrol agent that, one month
   before this incident, Rosario had been detained (though not charged) at that
   same border patrol checkpoint as a passenger in a different vehicle
   transporting undocumented persons. He explained this evidence supported
   his theory of innocence because it showed that Rosario duped Gomez-
   Fajardo into unwittingly driving the undocumented passengers.
          The district court denied the motion to admit the testimony, finding
   the connection between Rosario’s prior detention and the purported duping
   of Gomez-Fajardo to be overly speculative and thus excluded the evidence
   under Federal Rules of Evidence 401 and 403. At trial, Gomez-Fajardo again
   attempted to admit the evidence of Rosario’s prior detention. While the
   district court admitted evidence that Rosario had previously passed through
   the checkpoint, it excluded the evidence regarding Rosario’s prior detention.
   The jury proceeded to find Gomez-Fajardo guilty on both counts. Gomez-
   Fajardo timely appeals.
                                         II.
          “Review of a trial court’s evidentiary rulings is for abuse of
   discretion[.]” United States v. Alaniz, 726 F.3d 586, 606 (5th Cir. 2013)
   (quoting United States v. Jackson, 636 F.3d 687, 692 (5th Cir. 2011)). A trial
   court abuses its discretion if it makes its ruling based on “an erroneous view
   of the law or a clearly erroneous assessment of the evidence.” Id. (quoting
   United States v. Ragsdale, 426 F.3d 765, 774 (5th Cir. 2005)). “A ‘trial court
   is afforded wide discretion in assessing the relevance and prejudicial effect of
   evidence.’” Id. (quoting United States v. Seale, 600 F.3d 473, 494 (5th Cir.
   2010)).




                                          3
Case: 21-40674     Document: 00516337644           Page: 4   Date Filed: 05/31/2022




                                    No. 21-40674


                                        III.
          Gomez-Fajardo contends the district court legally erred first by
   requiring that he establish Rosario’s guilt of the prior crime beyond a
   reasonable doubt and second by applying the government-based 404(b)
   standard rather than the defendant-based standard. See United States v.
   McClure, 546 F.2d 670, 672–73 (5th Cir. 1977) (explaining that a court may
   be more lenient when a defendant seeks to admit 404(b) evidence rather than
   the government). Neither argument has merit. The district court did not
   impose a beyond-a-reasonable-doubt requirement, but simply found Gomez-
   Fajardo’s evidence too speculative. Nor did the court apply the government-
   applicable 404(b) standard; it merely recognized that, by comparison, the
   evidence would clearly fail the 404(b) test that is applied to the government.
          Gomez-Fajardo’s primary argument is that the district court
   improperly found that the evidence was too speculative to be admitted in
   light of Rule 403. Rule 403 provides that “[t]he court may exclude relevant
   evidence if its probative value is substantially outweighed by a danger of one
   or more of the following: unfair prejudice, confusing the issues, [or]
   misleading the jury.” Fed. R. Evid. 403. We have previously explained
   that, under Rule 403, while “[e]vidence of third-party guilt is admissible if
   the evidence by itself or along with other evidence demonstrates a nexus
   between the third party and the crime charged,” that nexus cannot be merely
   “speculative because ‘speculative blaming intensifies the grave risk of jury
   confusion, and it invites the jury to render its findings based on emotion or
   prejudice.’” United States v. Settle, 267 F. App’x 395, 398 (5th Cir. 2008)
   (quoting United States v. Jordan, 485 F.3d 1214, 1219 (10th Cir. 2007)); see
   also Holmes v. South Carolina, 547 U.S. 319, 327 (2006) (explaining that
   evidence of third-party guilt “may be excluded where it does not sufficiently
   connect the other person to a crime, as, for example, where the evidence is
   speculative or remote, or does not tend to prove or disprove a material fact



                                         4
Case: 21-40674       Document: 00516337644          Page: 5    Date Filed: 05/31/2022




                                     No. 21-40674


   in issue at the defendant’s trial” (quoting 40A Am. Jur. 2d, Homicide
   § 286 (1999))).
          Gomez-Fajardo argued that Rosario’s prior detention was relevant to
   prove that Gomez-Fajardo lacked knowledge of his passenger’s status and
   that Rosario was the mastermind behind the incident. He posited that,
   because Rosario had previously been a passenger in a vehicle detained at the
   border patrol checkpoint and was not charged with a crime related to that act,
   Rosario learned that acting as a passenger would enable him to get away with
   transporting undocumented immigrants again in the future. It follows,
   according to Gomez-Fajardo, that Rosario used that knowledge to become a
   “puppeteer” and trick Gomez-Fajardo into driving the undocumented
   passengers without informing him that the passengers were undocumented.
   But this chain of logic is precisely the sort of remote, speculative blaming that
   we have found Rule 403 prohibits. Gomez-Fajardo does not submit any
   evidence that suggests historical control by Rosario that would have been
   repeated here, nor evidence that supports his being tricked by Rosario. He
   simply states that, because Rosario was previously a passenger in a similar
   situation, one could infer Rosario’s total control and trickery here. That
   reaches beyond a reasonable inference, and thus, the district court properly
   found the evidence too speculative to be admitted. Cf. Settle, 267 F. App’x at
   398 (finding reverse 404(b) evidence inadmissible where the defendant
   sought to use a third party’s prior presence at incidents where the victim was
   harmed to establish that the third party was the real perpetrator of an assault
   for which the defendant was convicted).
                                         IV.
          The district court’s judgment is therefore AFFIRMED.




                                          5